       Case 4:19-cv-00927-BSM Document 12 Filed 03/10/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MICHAEL AVERY, on behalf of himself                                        PLAINTIFF
and all others similarly situated

v.                        CASE NO. 4:19-CV-00927-BSM

UNITI GROUP INC., et al.                                                DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 10th day of March, 2020.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
